--------------------------------------------------------------------------------

EXHIBIT 10.5
 
1


EXHIBIT B


AGREEMENT FOR CONSULTING SERVICES
 
 
THIS CONSULTING AGREEMENT (“Agreement”) is entered into this 15TH day of August,
2008 by and between Earth Search Sciences, Inc. (ESSI), a Nevada Corporation
having its principal place of business at #6 - 306 Stoner Loop Rd, Lakeside, MT.
59922 (“Company”) and  Ken Danchuk (“Consultant”) of #312 – 2532 Shoreline Dr.,
Winfield, BC, Canada, V4V2H8 


RECITALS
 
·  
Consultant has created and developed expertise in application of management
practices for administration and marketing of oil shale hydrocarbon products,
systems and joint ventures.

·  
Consultant has extensive and intimate knowledge about General Synfuels
International, Inc., a new subsidiary company of Earth Search Sciences, Inc. and
its role as a potential operating company of ESSI for the production and
marketing of hydrocarbon products and carbon dioxide sequestration.

·  
Consultant is able to arrange for the purchase and implementation of internet
based website and corporate internet communication systems.

·  
Consultant is able to assist in corporate Investor Relations practices
and  responsibilities.



Company desires to obtain, and Consultant desires to provide these professional
services under the terms and conditions set forth in this Agreement.
 
AGREEMENTS
 
In consideration of the mutual promises set forth herein, it is agreed by and
between Company and Consultant as follows:
 
1.  
Scope of Services.  Consultant shall, upon Company’s request, perform
professional  services for Company as specified upon the terms and conditions
hereinafter set forth:



·  
Advise the Company on the corporate requirements and structure of General
Synfuels International, Inc. (GSI) so as to integrate GSI into a successful ESSI
subsidiary company.

·  
Advise the Company on the selection and implementation of a new internet website
and corporate communication system.

·  
Assist the Company in the analysis, planning and production of corporate
executive planning documents.



2.   Place of Work.  Consultant may utilize office space and suitable
furnishings at Company’s field office, or work at Consultant’s home offices.


3.  Time Devoted to Work.  In the performance of the services, the aforesaid
services and the hours Consultant has to work on any given day shall be entirely
within Consultant's control; but Consultant agrees to put in such number of
hours as is reasonably necessary to fulfill the spirit and purpose of this
Agreement and to be reasonably available for consultation with Company employees
during normal working hours.
 
 
 

--------------------------------------------------------------------------------

 
2
 
4.  Term. Unless sooner terminated in accordance with the termination provisions
set forth in this Agreement the term of this Agreement shall be for a period of
six (6) months commencing on the date hereof.
 
5.  Consultant’s Fee.  As compensation for Consultant’s services pursuant hereto
as outlined in section 1 of this agreement, the Company agrees to as follows:


a.   A Consulting fee of $125,000 (one hundred and twenty-five thousand dollars)
payable as follows:


b.   Deliver to Consultant a wire payment for the amount of $50,000 (fifty
thousand dollars) on or before the closing date according to Consultant’s
instructions. The Company will also deliver a promissory note payable to Ken
Danchuk for the payment of $75,000 on September 15th, 2008, and receive
instruction for the payment of that note by bank wire.
 
6.  Expenses. Consultant shall be responsible for all his own expenses except
for travel expenses to any meeting arranged and requested by the Company.
 
7.  Non-Eligibility.  Consultant shall not be eligible to become a member of
Company's group health, life insurance, long-term disability, or other employee
plans or benefits.
 
6.  Duration.  This Agreement may be terminated at the election of either party
by giving written notice to the other party.  Company shall notify Consultant
fourteen (14) days prior to termination except for termination for causes, i.e.,
for nonprofessional conduct or personal misconduct.  Consultant shall notify
Company fourteen (14) days before electing termination.  This Agreement shall be
effective from this date until termination as set forth in this paragraph or
default as per section 10 of this agreement.
 
7.  Status of Consultant.  This Agreement calls for the performance of the
services of Consultant as an independent contractor and Consultant shall not be
considered an employee of Company for any purpose.
 
8.   Confidentiality of Technical and Commercial Information.  Consultant shall
hold in confidence all information received from Company or generated by
Consultant as confidential, and shall not divulge the same to third parties or
use it in any way other than for accomplishing the assigned work without
Company’s prior written approval so long as and to the extent that such
information is not in the public domain, or was not in the possession of
Consultant prior to receipt from the Company.  When Consultant discloses the
above information to any third party, Consultant shall obtain in advance
appropriate written nondisclosure agreements from such third parties.
 
9.   Indemnification  Consultant specifically agrees by acceptance of this
Agreement to hold harmless and indemnify Company against all loss, liability,
damage, and expenses caused by or connected with Consultant's work such as (but
not limited to) Consultant's liability for Workman's Compensation, comprehensive
general liability, bodily injury, property damage, personal injury and
professional liability.
 
 
 

--------------------------------------------------------------------------------

 
3
 
10.  Default If the transaction set out in this Agreement does not close due to
the Company’s failure to satisfy its obligations, or due to the Company’s
failure to perform or fulfill any conditions set out in this Agreement, the
Consulting fee payment will be retained by the Consultant.


11.  Taxes.  Consultant shall be fully and exclusively responsible for payment
of any and all taxes, contributions imposed by law or regulations and/or custom
duties incurred in connection with the services hereunder.
 
12.   Notices.  All notices required or permitted under this Agreement shall be
given to the following address or address subsequently specified in writing:
 
To Earth Search Sciences, Inc.
Attention:  Luis Lugo
 
#6 – 306 Stoner Loop Rd
 
Lakeside, MT.,  59922
   
To CONSULTANT
Ken Danchuk
 
#312 – 2532 Shoreline Dr.
Winfield, BC, Canada, V4V2H8
   

 
13.   Applicable Laws:  This Agreement shall be interpreted under the laws of
the   State of Nevada.
 
14.   Counterparts: This Agreement may be executed in separate counterparts and
via facsimile, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
15.   Entire Agreement:  This Agreement constitutes and embodies the full and
complete understanding and agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior understandings whether oral or in
writing and may not be modified except by writing signed by the parties hereto.
 
IN WITNESS WHEREOF, the parties have executed this Agreement at Lakeside MT, on
the day and year first above written.
 

 Consultant: Ken Danchuk  Company: Earth Search Sciences, Inc.
 
 
/S/ KEN DANCHUK
 
 
/S/ LUIS F. LUGO
   per Luis F. Lugo, CEO

 

